Title: Theodorus Bailey to Thomas Jefferson, 27 July 1816
From: Bailey, Theodorus
To: Jefferson, Thomas


          
            Dear Sir,
            New york 27th July. 1816.
          
          The letter under cover has remained in this Office unclaimed for a considerable time—We know not where to send it to meet its address—I have therefore thought it most advisable to return it to you. I should have mentioned that it has been advertised.
          I embrace this occasion to renew to you the Assurance of my sincere respect and regard.
          Theodorus Bailey.
        